                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

R. WAYNE JOHNSON                                                             PLAINTIFF
#133155

v.                          CASE NO. 4:19-CV-00899 BSM

UNITED STATES POSTAL SERVICE                                               DEFENDANT


                                         ORDER

       The clerk is directed to immediately transfer this case to the United States District

Court for the Northern District of Texas. Venue properly lies in the Northern District of

Texas based on the facts alleged. See 28 U.S.C. § 1391(b). The interests of justice are best

served by transfer. See 28 U.S.C. § 1406(a).

       IT IS SO ORDERED this 27th day of December 2019.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
